
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1351
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2010
			Mr. Stark (for
			 himself, Mr. McNerney, and
			 Ms. Lee of California) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Dallas Braden and the
		  Oakland Athletics baseball team for pitching a perfect game against the Tampa
		  Bay Rays on Mother’s Day, May 9, 2010.
	
	
		Whereas, on May 9, 2010, Oakland Athletics pitcher Dallas
			 Braden pitched a no-hitter without allowing any base runners;
		Whereas the Oakland Athletics defeated the Tampa Bay Rays
			 in the Oakland Coliseum in Oakland, California, by a score of 4–0;
		Whereas Dallas Braden threw 109 pitches with no walks and
			 6 strikeouts;
		Whereas players Cliff Pennington and Kevin Kouzmanoff
			 scored 1 run each, and Daric Barton scored 2;
		Whereas Dallas Braden was raised in Stockton, California,
			 played high school baseball at Stagg High School in Stockton, California, and
			 played collegiate baseball for American River College and the Texas Tech Red
			 Raiders before being drafted by the Oakland Athletics in 2004 and making his
			 major league debut with the team in 2007;
		Whereas Dallas Braden’s mother, Jodie Atwood, tragically
			 died of cancer when he was in high school, so Braden celebrated Mother’s Day
			 with his grandmother, Peggy Lindsey, with a hug on the field after his perfect
			 game when he presented her with the game ball;
		Whereas the accomplishment was the result of the hard work
			 of every player and coach on the Oakland Athletics baseball team, including
			 Dallas Braden, Cliff Pennington, Daric Barton, Ryan Sweeney, Kevin Kouzmanoff,
			 Eric Chavez, Adam Rosales, Eric Patterson, Landon Powell, Rajai Davis, and
			 Manager Bob Geren;
		Whereas this marks the 19th perfect game in Major League
			 Baseball history;
		Whereas Hall of Famer James Catfish Hunter
			 pitched the only other perfect game in Oakland Athletics history against the
			 Minnesota Twins on May 8, 1968; and
		Whereas the team has played at their current home in
			 Oakland since 1968, winning 4 World Series, 6 American League pennants, and 14
			 West Division titles: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates
			 Dallas Braden of the Oakland Athletics for pitching a perfect game on Mother’s
			 Day, May 9, 2010;
			(2)recognizes the
			 achievements of the players, coaches, and staff of the Oakland Athletics, whose
			 hard work helped Dallas Braden to complete the perfect game; and
			(3)recognizes the
			 loyalty of Athletics baseball fans in the East Bay and around the United
			 States.
			
